—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered October 12, 1994, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree (two counts), and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied a fair trial as a result of the prosecutor’s comments during summation is without merit. The prosecutor’s remarks constituted a fair response to the defense counsel’s summation (see, People v Blair, 226 AD2d 470; People v Clark, 222 AD2d 446; People v Russo, 201 AD2d 512, affd 85 NY2d 872; People v Balnavis, 175 AD2d 134).
*608The defendant’s further contention that the court’s charge to the jury was confusing and contradictory is also without merit. The court correctly instructed the jury, inter alia, not to consider matters outside of the evidence and that reasonable doubt must be founded on the evidence or lack of evidence before them (People v Coleman, 70 NY2d 817; People v Canty, 60 NY2d 830; People v Moore, 185 AD2d 251).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Copertino, J. P., Joy, Krausman and McGinity, JJ., concur.